﻿In my address to this noble
Assembly last year, I drew attention to the significance of
virtue and, furthermore, to the enhancement of the release
11


of the power which resides in virtue, through the supply of
appropriate means. Moreover, I invited reflection on the
quintessential sameness of all humankind and urged that
this, together with a genuine commitment to virtue, be
adopted as the guiding principles of the General Assembly
as it addresses and deliberates upon the realities of human
interaction in our contemporary world.
As it is for any individual society or nation, so it is for
the international global community. Ethics is the science
whose aim is to produce the good man and woman, while
politics is the science which aims at fashioning the good
society. Thus, politics must be founded upon and
unceasingly informed by ethics.
Doubtless this is an ideal. Nonetheless, it is an ideal
we must constantly strive to achieve if we are to realize
peace within and among our nations — peace, which was
described by Thomas Aquinas as the tranquillity of order.
In this era of accelerating change in so many areas in
every portion of our diverse global community, it is of
singular importance to the well-being of each of our
individual national communities, as it is for the overall
international global community, that we recognize, observe
and be faithful to those values and principles which,
inherently, are unchanging.
One such unchanging value is that of right — moral
right: what Plato conceived of as the virtue of justice, and
what in Roman law was characterized as the jus, or moral
law. Indeed, it is rather significant that Plato perceived the
whole function of education as being to elicit the best
things that are latent in the soul, and to do so by directing
the soul to the right things.
I am highly honoured and deeply pleased to address,
on behalf of the Government and the people of Grenada,
this Assembly at its fifty-second regular session, during the
course of which change must be a transcending theme, as
also must be the initiation, institution and prudent
management of change in the pursuit and conduct of
international affairs.
On behalf of my delegation, I express to this
Assembly the warm greetings of the Government and the
people of Grenada. I also express our sincere
congratulations to Mr. Kofi Annan on his accession to the
office of Secretary-General, as well as on his manner of
addressing the duties deriving therefrom. We rejoice in his
demonstration of virtue, and we believe that his profound
knowledge of the United Nations augurs well for his
leadership in pursuance of international peace and
security.
My Government is heartened by his commitment to
the reform of the Organization and is reassured by his
efforts to fashion a more effective and efficient United
Nations system. We are hopeful that one of the benefits
which will accrue from such an improved system will be
the enhancement of the economic viability of small
developing States, such as ours; and we further hope that
his efforts to realize the system envisaged will not be
frustrated by the withholding of the substantial overall
payments which are due.
My delegation joins me in extending warm
congratulations to Mr. Hennadiy Udovenko of Ukraine on
his election to the presidency of the General Assembly at
its fifty-second session. We commend Mr. Razali Ismail
of Malaysia for his exemplary conduct of the proceedings
of the fifty-first session.
The rapidly changing global environment presents
grave challenges to small States, especially small island
States such as Grenada. It also does so for the United
Nations, whose very institution was prompted by the
adoption of the ethic of a confraternity of nations
informed by a common subscription to the concept of the
empowerment of virtue through the furnishing of adequate
and appropriate means in order that right might prevail in
the international community.
In this latter regard, attention is especially invited to
the notion of global trade and liberalization as it is
currently regulated by the World Trade Organization
(WTO), with its inherent inconsistencies, which operate
to the disadvantage of the smaller economies. The WTO
rules relating now to the products of agriculture and agro-
industry bear testimony to the injustice inflicted upon
those of us who live and labour within the confines of
small economies — witness the recent ruling on bananas,
which underscores the insensitivity displayed by way of
the challenge which triggered it.
Moreover, the Uruguay Round Agreements require
a massive legislative agenda on Grenada’s part — as they
undoubtedly do for most developing countries. Our
national laws in the areas of trade in goods and services
as well as intellectual property must be reviewed and
extensive legislative changes made. Thus we must acquire
the necessary legal expertise to work on this project until
implementation is fully accomplished - and all this by the
end of the year 2000.
12


We shall, of course, make full use of the assistance
that is available through WTO as well as that offered by
international bodies such as the World Intellectual Property
Organization (WIPO).
Nonetheless, it must be explicitly stated that, in
Grenada’s view, the Uruguay Round Agreements have
created for small developing States significantly more
burdens than the benefits they are proclaimed to bring
under the banner of global free trade — at least now, and
for the foreseeable future, unless corrective measures are
soon instituted.
My Government continues in its efforts to restructure
the Grenada economy and is pursuing a programme of
economic diversification. This involves broadening and
enhancing sectors such as agro-processing, light
manufacturing, crafts, services — including offshore
financial services — tourism and agriculture.
Nevertheless, my Government is deeply aware that the
success of its economic policies will depend significantly
on the support of the multilateral financial institutions and
also of friendly countries in respect of training and the
dissemination of knowledge and skills, as well as the
setting up of enterprises and facilities that are strategic to
secondary economic growth.
Accordingly, my Government is pleased to have
recorded in the annals of the Assembly, its gratitude for,
and appreciation of, the assistance which Grenada has so
far received, as well as that which we are currently
receiving, from the European Union through the Lomé
Agreement, and from other friendly countries.
Despite constraints such as I have referred to, as well
as others, my Government continues in its efforts to
stimulate employment and enhance employability. In the
latter regard, we are now in the process of institutionalizing
on-the-job training for our unemployed youth, whilst
expanding our formal programmes for skills training. As for
stimulating employment, special emphasis is being placed
on self-employment — and this by way of fostering the
small enterprise and micro-enterprise sectors. For we are
convinced that the development of these sectors is crucial
to our preferred process for national development. We
believe that through such endeavours our people will grow
in dignity and self-reliance.
My Government will continue to provide an enabling
environment for the private sector to thrive and expand.
And we seek the active partnership of the multilateral
institutions as well as of the international community,
through joint ventures, technological transfers and
financial and technical assistance to provide the impetus
to sustained economic growth.
Democracy and good governance can flourish only
in an environment of peace — an environment
characterized by the tranquillity of order; not an order that
is imposed, but an order which springs from mutual trust
and mutual regard amongst the individuals who compose
the particular society; an order which is constantly
revitalized and continually enhanced by mutual love; an
order which resonates to the truth that “My origin is their
origin, my conscience is their conscience, my contention
is their contention, and my pilgrimage is their
pilgrimage”. In this context, we invite attention to the
apparent emergence recently of terrorism in the Caribbean
region, with the bombings in Cuba.
The kind of order referred to would inherently
involve individual social and economic well-being: true
prosperity, individual and societal.
At the international global community level, such
order is realizable only by way of a concept and praxis
for a new global human order such as was enunciated by
the late President Cheddi Jagan of Guyana and
corroborated by the leaders of the Group of 7 countries in
their communiqué “Making a Success of Globalization for
the Benefit of All” (A/51/208, annex II).
The pursuit of true politics in relation to the
fashioning of the confraternity of nations requires that we
strive to institute such a new global human order.
Within the compass of such a global human order,
there inevitably would be the eradication of the crippling
and strangulating debt burden which afflicts so
devastatingly the very poor and so dehumanizingly the
poorest countries of our world. So also would be action
against environmental degradation, and towards
sustainable economic development, especially in the
poorer countries and particularly in small island
developing States.
Similarly, as to the eradication of poverty
worldwide — and, in this regard it is fitting that I repeat
here the observation of the Right Honourable Clare Short,
United Kingdom Secretary of State for International
Development:
13


“A world that has one in five of its people living
in abject poverty is certainly not just and it is also
dangerously unstable”.
Natural disasters, particularly in small island States,
require special concern on the part of the confraternity of
nations. The devastation recently experienced in Montserrat
trumpets the need for a United Nations programme to deal
with the aftermath of such natural destruction.
Grenada welcomes the recent United Nations initiative
in respect of Haiti, and salutes every country participating
in this noble endeavour, as well as the United Nations and
its officers, whose vision informed that initiative.
We welcome also the steps towards achieving peace
between parties in countries in Central America, and we
applaud them. Indeed, as the current Chairman of the
Association of Caribbean States, Grenada rejoices in such
action. For, through the Association, we in the Caribbean
region seek to widen and deepen the process of integration
amongst the island States of the Caribbean and those
mainland States whose shores are lapped by the Caribbean
Sea — and this includes Cuba.
My Government is acutely mindful that poor States are
peculiarly vulnerable to the violation of their territorial
integrity, since they can ill afford the wherewithal to ensure
non-encroachment in the vicinity of their borders. And the
larger such poor continental States are, the greater that
particular vulnerability.
Similarly, for small island States, in particular those of
the Caribbean, where the threat is not so much to territorial
integrity but to security, that threat is posed by those
engaged in the illicit business of narcotics trafficking, both
by way of buying and selling. Our small island States of
the Caribbean have become primary and secondary
transshipment centres en route from the large producers to
the commensurately large consumers. My Government
therefore asks earnestly that this noble Assembly address
this matter in accordance with the ethic of the true politics
relating to the overall international community of
humankind.
The current United Nations International Drug Control
Programme is indeed commendable, and Grenada is pleased
to be actively participating in it at the pace we can best
afford.
Nonetheless, it cannot but be admitted that this
Programme does not offer, much less provide, the
protection which is needed for our people — particularly
our youth — against the ravishment of drug use and the
blight which eventually afflicts the small-scale
transporters, or so-called mules. Surely this process of
transshipment can be severely curtailed, if not completely
eradicated, through planned, concerted international
action.
My Government’s concern for youth and children is
not confined to Grenada. Nor is it limited to our brothers
and sisters in the Caribbean Community or in the
Association of Caribbean States. Our concern embraces
youth and children everywhere. Accordingly, we condemn
the exploitation of youth and children in any form. We
say no to the abuse of children for pornography and
prostitution.
My Government welcomes the recent conclusion of
the Convention on the comprehensive banning of anti-
personnel landmines, and we urge a significant
acceleration in the controlled destruction of those mines
which are relics of campaigns of war of one scale or
another.
In relation to the Security Council, Grenada
unequivocally supports its expansion in a manner such as
would facilitate the realization of true politics in the
overall international community. This, we believe, would
involve an increase in both the permanent and non-
permanent categories of membership.
Both such increases, in our view, should be
characterized by a significant presence of developing
countries. For, in Grenada’s view, what is required in the
reformed Security Council is not more of the same kind
of distribution of perception, but more equity among the
component parts of the spectrum of perception.
The very notion of equity inevitably calls forth the
notion of justice. In the context of justice in the United
Nations, there arises quite effortlessly the case of the
Republic of China on Taiwan. To all who subscribe to the
principle of the right of a people to self-determination, the
case for membership in the United Nations for the
Republic of China on Taiwan is a compelling one.
Indeed, it is incontestable. For, some 50 years ago, these
people chose self-determination. They voted with their
feet as they moved from their homes on mainland China
to the island of Taiwan, and today 21.3 million people
practise democracy in the Republic of China on Taiwan.
Their economic achievements are well and widely known,
14


as is their willingness to participate in the international
community as a Member of the United Nations.
What more is required for the Republic of China to be
admitted to United Nations membership? One may well
ask. My answer: justice. The mention of justice evokes
recollection of two very insightful observations which
deserve to be shared in this noble Assembly. First,
Reinhold Niebur, in his Foreword to “The Children of Light
and the Children of Darkness”, offered the following
comment on justice:
“Man’s capacity for justice makes democracy
possible; but Man’s inclination to injustice makes
democracy necessary.”
Well might we enquire as to the origin of this
inclination to injustice. But the success or failure to identify
that origin notwithstanding, an effective manner of dealing
with that inclination is provided by Plato’s construct for
education, which is centred on exposure of the soul to the
right things.
And second, in his Foreword to Allan Bloom’s
thought-provoking study on American higher education —
the number-one bestseller of its time, one decade ago, Saul
Bellow offered a view that is particularly pertinent to the
notion of exposure of the soul to the right things. Saul
Bellow contends that:
“In the greatest confusion there is an open channel to
the soul ... The channel is always there, and it is our
business to keep it open, to have access to the deepest
part of ourselves — to that part of us which is
conscious of a higher consciousness ... The soul has to
find and hold its ground against hostile forces,
sometimes embodied in ideas which frequently deny
its very existence, and which indeed often seem to be
trying to annul it altogether.”
The Assembly may well ask, “How does the soul hold
its ground?” My reply: through virtue and constant
exposure to the right things. Let right prevail.
May God bless the President of, and everyone
participating in, this fifty-second regular session of this
noble Assembly, which through His grace will be a
transforming blessing to our world.






